                                           Case 3:20-cv-05408-SK Document 54 Filed 09/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL KIDSTAR,                                          Case No. 20-cv-05408-SK
                                   8                     Plaintiff,
                                                                                                  ORDER TO SHOW CAUSE
                                   9              v.

                                  10     FACEBOOK INC., et al.,                                   Regarding Docket No. 52
                                  11                     Defendants.

                                  12           On August 26, 2019, Defendants filed a motion to dismiss. Pursuant to Northern District
Northern District of California
 United States District Court




                                  13   of California Local Rule 7-3(a), Plaintiff’s response was due by September 9, 2020. To date,

                                  14   Plaintiff has not filed an opposition brief. Accordingly, Plaintiff is HEREBY ORDERED TO

                                  15   SHOW CAUSE in writing by no later than September 28, 2020 why the Court should not dismiss

                                  16   his claims for lack of prosecution or grant Defendants’ motion as unopposed.

                                  17           If Plaintiff seeks to file an untimely opposition brief, he must submit a request to do so

                                  18   showing good cause for his failure to comply with the deadline required by the Local Rules, and

                                  19   must submit the proposed opposition brief along with the request. If Plaintiff fails to file a

                                  20   response to this Order to Show Cause by September 28, 2020, the Court will grant Defendants’

                                  21   motion to dismiss as unopposed and/or dismiss Plaintiff’s claims for failure to prosecute without

                                  22   further notice.

                                  23           The Court VACATES the hearing on the motion to dismiss currently scheduled on October

                                  24   5, 2020 and will reset it at a later date, if necessary.

                                  25           The Court advises Plaintiff that the district court has produced a guide for pro se litigants

                                  26   called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides

                                  27   instructions on how to proceed at every stage of your case, including discovery, motions, and trial.

                                  28   It is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy free
                                           Case 3:20-cv-05408-SK Document 54 Filed 09/14/20 Page 2 of 2




                                   1   of charge from the Clerk’s Office. The Court further advises Plaintiff that he also may wish to

                                   2   seek assistance from the Legal Help Center. Plaintiff may call the Legal Help Center at 415-782-

                                   3   8982 for a free appointment with an attorney who may be able to provide basic legal help, but not

                                   4   legal representation.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 14, 2020

                                   7                                                   ______________________________________
                                                                                       SALLIE KIM
                                   8                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
